              IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


PATRICK SHAWN SYLVESTER,        )
                                )
                Plaintiff,      )
                                )
    v.                          )       1:18CV262
                                )
DONNIE INMAN,                   )
                                )
                Defendant.      )


                   MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

    This matter is before the court on Defendant Donnie Inman’s

motion for summary judgment. (Doc. 11.) Pro se Plaintiff Patrick

Sean Sylvester was arrested by Defendant, an officer with the

Denton Police Department, on February 3, 2016, pursuant to a

warrant for statutory rape, indecent liberties, and contributing

to the delinquency of a minor. (Complaint (“Compl.”) (Doc. 2) at

1; Affidavit of Donnie Inman (“Inman Aff.”) (Doc. 11-1) ¶¶ 1,

6-7.) Plaintiff alleges that this arrest violated his Fourth

Amendment rights because Defendant lacked probable cause to make

an arrest and because Defendant “assaulted” Plaintiff while

conducting the arrest. (See Compl. (Doc. 2) at 1.) Plaintiff

further alleges that, while imprisoned, he suffered injuries due

to (1) the conditions of his confinement and (2) an assault by
another inmate, allegedly caused by a correctional officer

revealing information about the nature of Plaintiff’s criminal

charges. (Id.)

     Defendant has moved for summary judgment, (Doc. 11),

submitted a memorandum in support of this motion, (Doc. 12), and

attached an affidavit and other supporting documents. Plaintiff

has not responded opposing the motion. Because this court finds

that Plaintiff has failed to raise any genuine issue of material

fact regarding whether his arrest was constitutional,

Defendant’s motion for summary judgment will be granted.

I.   STANDARD OF REVIEW

     In reviewing a motion for summary judgment, this court must

determine whether there remains a “genuine dispute as to any

material fact.” Fed. R. Civ. P. 56(a). “Once a defendant makes a

properly supported motion for summary judgment, the burden

shifts to the plaintiff to set forth specific facts showing that

there is a genuine issue for trial.” Sylvia Dev. Corp. v.

Calvert Cty., 48 F.3d 810, 817 (4th Cir. 1995). “On summary

judgment the inferences to be drawn from the underlying

facts . . . must be viewed in the light most favorable to the

party opposing the motion.” United States v. Diebold, Inc., 369

U.S. 654, 655 (1962) (per curiam). If there is no genuine

dispute about any fact material to the moving party’s claim,

                              – 2 –
then “the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

    A factual dispute is genuine when “the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986); see also First Nat’l Bank of Ariz. v. Cities Serv. Co.,

391 U.S. 253, 289–90 (1968) (stating that a dispute is not

genuine for summary judgment purposes when one party rests

solely on allegations in the pleadings and does not produce any

evidence to refute alternative arguments). This court must look

to substantive law to determine which facts are material — only

those facts “that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary

judgment.” Anderson, 477 U.S. at 247.

    In addition, “the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Id. at 247-48.

“[T]he non-moving party must do more than present a ‘scintilla’

of evidence in its favor.” Sylvia Dev. Corp., 48 F.3d at 818.

Ultimately, “there is no issue for trial unless there is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.” Anderson, 477 U.S. at 249.



                              – 3 –
II.   LEGAL FRAMEWORK & ARGUMENTS

      Plaintiff claims a violation of his Fourth Amendment

rights.1 The Fourth Amendment protects the right “to be

secure . . . against unreasonable searches and seizures.” U.S.

Const. amend. IV.

      Whether [an] arrest was constitutionally valid depends
      . . . upon whether, at the moment the arrest was made,
      the officers had probable cause to make it — whether
      at that moment the facts and circumstances within
      their knowledge and of which they had reasonably
      trustworthy information were sufficient to warrant a
      prudent man in believing that the petitioner had
      committed or was committing an offense.

Beck v. Ohio, 379 U.S. 89, 91 (1964); see also Virginia v.

Moore, 553 U.S. 164, 171 (2008) (“[W]hen an officer has probable

cause to believe a person committed even a minor crime in his

presence, the balancing of private and public interests is not




      1While Plaintiff is proceeding pro se, he still must “give
the defendant fair notice of what [his] claim is and the grounds
upon which it rests.” Conley v. Gibson, 355 U.S. 41, 47 (1957),
abrogated by Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007).
The complaint refers only to the Fourth Amendment. While
Plaintiff may wish to bring an Eighth Amendment claim based on
allegations regarding his treatment in prison, this court finds
the complaint wholly insufficient to provide fair notice of such
a claim because Plaintiff does not articulate any legal basis
for that claim. This court declines to independently plead new
claims on Plaintiff’s behalf. See, e.g., Peloza v. Capistrano
Unified Sch. Dist., 37 F.3d 517, 522 n.6 (9th Cir. 1994) (“We
agree with the dissent that a complaint must be read charitably
at the Rule 12(b)(6) stage. However, a reviewing court need not
go so far as to invent claims not within the reasonable
intendment of the complaint.”).
                              – 4 –
in doubt. The arrest is constitutionally reasonable.”); Atwater

v. City of Lago Vista, 532 U.S. 318, 354 (2001).

    The default rule is that probable cause establishes

constitutionality; the Supreme Court has recognized exceptions

only when “searches or seizures [are] conducted in an

extraordinary manner, unusually harmful to an individual’s

privacy or even physical interests.” Whren v. United States, 517

U.S. 806, 818 (1996). Such extreme cases include bodily

penetration incident to arrest, which is evaluated under a more

flexible balancing test. See Winston v. Lee, 470 U.S. 753, 760–

63 (1985) (surgery to remove bullet lodged inside arrestee);

Schmerber v. California, 384 U.S. 757, 758–59, 771 (1966)

(extraction of blood to measure blood alcohol content). The

Supreme Court has not, however, held that allegations of assault

or excessive force alone abrogate the default probable-cause

rule.

    The use of excessive force during an arrest violates the

Fourth Amendment only when it is not objectively reasonable. In

other words, “the question is whether the officers’ actions are

‘objectively reasonable’ in light of the facts and circumstances

confronting them, without regard to their underlying intent or

motivation.” Graham v. Connor, 490 U.S. 386, 397 (1989).

Relevant factors include “the severity of the crime at issue,

                              – 5 –
whether the suspect poses an immediate threat to the safety of

the officers or others, and whether he is actively resisting

arrest or attempting to evade arrest by flight.” Id. at 396.

    An officer is shielded by qualified immunity “as long as

their actions could reasonably have been thought consistent with

the rights they are alleged to have violated.” Anderson v.

Creighton, 483 U.S. 635, 638 (1987); see also Pearson v.

Callahan, 555 U.S. 223, 243–44 (2009) (“An officer conducting a

search is entitled to qualified immunity where clearly

established law does not show that the search violated the

Fourth Amendment.”).

    Defendant first argues that Plaintiff fails to plead a

Fourth Amendment violation because Defendant acted “pursuant to

a facially valid arrest warrant” and the arrest was thus

reasonable as a matter of law. (Doc. 12 at 6.) Defendant further

asserts that he is entitled to qualified immunity because “his

conduct did not violate any clearly established statutory or

constitutional rights of which a reasonable person would have

known.” (Id. at 7.)

III. ANALYSIS

    Plaintiff fails to put forward any evidence to support the

allegation that he was arrested without probable cause.

Therefore, this court finds no reason to doubt the affidavit and

                              – 6 –
warrant submitted by Defendant, both of which demonstrate that

Defendant had probable cause for the February 3, 2016 arrest.

(See Inman Aff. (Doc. 11-1) ¶ 6; Warrant for Arrest, Ex. B.

(Doc. 11-3).) This court finds the evidence sufficient to

establish that probable cause existed for the arrest. The court

also does not consider Plaintiff’s allegations regarding

physical force to be anywhere near the level of intrusiveness

necessary to take this case outside the realm of the default

probable-cause rule. See Atwater, 532 U.S. at 354–55. Plaintiff

has therefore failed to raise a genuine dispute of material fact

as to whether the arrest itself violated the Fourth Amendment.

See, e.g., Porterfield v. Lott, 156 F.3d 563, 571 (4th Cir.

1998) (“Because the search of Porterfield was effected pursuant

to a valid warrant supported by probable cause, the search did

not run afoul of Porterfield’s Fourth Amendment right to be free

from unreasonable searches.”).

    This court further finds that Plaintiff has not raised a

genuine dispute as to whether the force used during the arrest

was objectively reasonable. Plaintiff alleges only that “OFFICER

Donnie Inman assaulted [him] wile [sic] [he] was in handcuffs,

and that is Police Brutality.” (Compl. (Doc. 2) at 1.) Plaintiff

has not provided sufficient factual allegations for this court

to determine the reasonableness of any force allegedly used

                              – 7 –
during the arrest. For example, Plaintiff does not indicate

which part of his body (if any) was harmed during the arrest,

nor does he mention medical treatment that he received for any

such injury. As far as this court can discern, Plaintiff may be

referring to the simple act of placing him in handcuffs.

Plaintiff may not rely on an unsupported allegation to survive

summary judgment. See Cities Serv. Co., 391 U.S. at 288–89.

      Because this court has determined that summary judgment

should be granted to Defendant on all claims, it does not reach

the question of whether Defendant is entitled to qualified

immunity.

IV.   CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED that

Defendant’s Motion for Summary Judgment, (Doc. 11), is GRANTED.

      IT IS FURTHER ORDERED that the claims contained in the

Complaint, (Doc. 2), are DISMISSED.

      A judgment in accordance with this Memorandum Opinion and

Order will be entered contemporaneously herewith.

      This the 9th day of July, 2019.




                            ____________________________________
                                United States District Judge




                               – 8 –
